Citation Nr: 0524329	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-00 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to the 
veteran's service-connected lumbar strain.

2.  Entitlement to service connection for depression, to 
include as secondary to the veteran's service-connected 
lumbar strain.

3.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the veteran's service-
connected lumbar strain.

4.  Entitlement to service connection for urinary 
incontinence and gross hematuria, to include as secondary to 
the veteran's service-connected lumbar strain.

5.  Entitlement to an increased evaluation for a lumbar 
strain, currently evaluated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  A hearing was held at the 
Board in Washington DC before the undersigned acting Veterans 
Law Judge in October 2002.  The Board remanded this case back 
to the RO for additional development in December 2003.  The 
requested actions have since been completed, and the case has 
been returned for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's degenerative disc disease of the lumbar 
spine has not been shown to be etiologically related to 
service or to his service-connected lumbar strain.

3.  The veteran's depression has been shown to be 
etiologically related to his service-connected lumbar strain.

4.  The veteran's cervical spine disorder has not been shown 
to be etiologically related to service or to his service-
connected lumbar strain.

5.  The veteran's urinary incontinence and gross hematuria 
have not been shown to be etiologically related to service or 
to his service-connected lumbar strain.

6.  The veteran's service-connected lumbar strain has been 
shown to be productive of severe pain and limitation of 
motion.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by service or as secondary to the 
veteran's service-connected lumbar strain.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

2.  Depression was incurred secondary to the veteran's 
service-connected lumbar strain.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2004).

3.  A cervical spine disorder was not incurred in or 
aggravated by service or as secondary to the veteran's 
service-connected lumbar strain.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2004).

4.  Urinary incontinence and gross hematuria were not 
incurred in or aggravated by service or as secondary to the 
veteran's service-connected lumbar strain.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2004).

5.  The criteria for a 40 percent evaluation for lumbar 
strain have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic 
Codes 5235-5242 (2004); 38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him 
comprehensive VA examinations addressing his claimed 
disorders.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in letters issued between October 2001 and 
February 2005.  By these letters, the RO also notified the 
veteran of exactly which portion of that evidence was to be 
provided by him and which portion VA would attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  In these letters, the veteran was 
also advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Here, the noted "duty to assist" letters were issued 
subsequent to the appealed  rating decision.  However, the 
appealed rating decision was issued prior to the enactment of 
the VCAA.  Moreover, as indicated above, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claims and assist him in 
developing relevant evidence.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

B.  Degenerative disc disease of the lumbar spine

In February 1967, during service, the veteran was initially 
treated for a backache of two weeks duration, following a 
period of treatment for a flu.  He was further treated for 
back symptoms, including tight paravertebral muscles, on two 
occasions that month.  Based on this evidence and on a March 
1968 VA examination showing a lumbar strain, the Detroit, 
Michigan VARO granted service connection for a lumbar strain 
in April 1998.  This grant did not encompass degenerative 
disc disease, and degenerative disc disease was not then 
shown by the medical evidence of record.  Subsequently 
obtained medical records, including a May 1968 VA medical 
record and a February 1973 VA examination report, indicate 
muscle spasms in the back, but there was still no evidence of 
degenerative disc disease. 

In May 1984, the veteran was injured in an auto accident.  He 
was subsequently treated for marked limitation of lumbar 
motion, generalized tenderness, and muscle spasm.  A May 1984 
treatment record indicates "some sciatic nerve irritation 
and a slight suggestion of a disc problem."  X-rays taken in 
June 1984 were noted to show well-maintained disc spaces of 
the lumbosacral spine.  In a September 1984 letter, Evan L. 
Otto, M.D., noted that the veteran "had had back trouble for 
many years, but apparently very mild.  When he had the 
accident in May, his back became worse and he had sciatic 
pain for several months."  An October 1984 CT scan revealed 
a large right lateral extradural soft tissue density, 
consistent with a herniated disc, at L5-S1.  In a November 
1984 letter, Dr. Otto noted that the veteran had a long 
history of back problems "but apparently was having only 
minor problems with his back until the car accident in May 
1984."  

In February 1985, the veteran underwent a right L4-L5 and L5-
S1 laminectomy.  In a March 1985 letter, Dr. Otto addressed 
the question of whether the veteran's herniated disc at L5-S1 
was solely a result of the 1984 accident.  Dr. Otto observed 
that the veteran "did have a previous history of back 
trouble" and was receiving VA benefits.  However, Dr. Otto 
observed that he had determined the previous injury to be of 
a "minor degree," and there were no serious back problems 
until the recent accident occurred.  Consequently, Dr. Otto 
opined that "the main cause of the herniated disc was due to 
the automobile accident."  

In September 1998, the veteran underwent VA examinations 
addressing both the spine and the spinal cord.  The VA spine 
examination confirmed a diagnosis of status post laminotomy 
and diskectomy at the L4-L5 and L5-S1 levels, with extreme 
functional impairment, but the examiner did not discuss how 
this disability might be related to the veteran's service-
connected lumbar strain.  The spinal cord examination report 
similarly contains a diagnosis of a history of chronic low 
back pain, with L4-L5 and L5-S1 diskectomies.  The examiner 
noted that the veteran had a preexisting back disorder 
relating back to the service that "was exacerbated" by the 
post-service motor vehicle accident.  

In June 2003, the veteran underwent a VA spine examination, 
with an examiner who reviewed his claims file.  This examiner 
reiterated the veteran's history, including his 1967 in-
service back treatment and his motor vehicle accidents in 
1972 and 1984.  The examiner noted continued radiological 
evidence of disc narrowing at L4-L5, with sclerosis and 
evidence of laminectomy.  As to etiology, the examiner found 
that it was not likely that the veteran's degenerative disc 
disease was caused or aggravated by his service-connected 
lumbar strain.  In reaching this determination, the examiner 
noted that there "is no etiological relationship between 
these two disorders," even though he was unable to 
distinguish the symptomatology attributable to degenerative 
disc disease from that attributable to lumbar strain.

In this case, the Board is aware that service connection has 
been in effect for lumbar strain for many years and that 
recent evidence of record has demonstrated that it is 
difficult to distinguish the low back symptomatology 
attributable to lumbar strain from that attributable to 
degenerative disc disease.  Nevertheless, the evidence of 
record does not support the finding that the veteran's 
degenerative disc disease was actually incurred in or 
aggravated in service or as secondary to service-connected 
lumbosacral strain.  Rather, it is apparent that this 
disorder was most likely attributable to the veteran's May 
1984 automobile injury.  This opinion is indicated in several 
statements from Dr. Otto.  Moreover, the examiner who 
conducted the June 2003 VA examination determined, based on a 
claims file review, that there was no causal relationship 
between the two low back disorders.  Additionally, while the 
1998 VA spinal cord examination report indicates that the 
1984 accident aggravated the veteran's preexisting low back 
disorder, this opinion does not  indicate the reversal and it 
thus not supporting of the veteran's contentions.  The Board 
is also aware that the veteran has submitted voluminous 
medical treatise evidence in support of his claim, but the 
fact that this evidence does not directly address his own 
circumstances reduces its probative value.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in 
multiple lay submissions and in his October 2002 Board 
hearing testimony.  The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, to include as 
secondary to service-connected lumbar strain, and this claim 
must be denied.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

C.  Depression

The veteran's service medical records are entirely negative 
for depression or any other mental health symptoms or 
treatment.  

In May 1984, the veteran was injured in an automobile 
accident.  In September 1984, he was treated for low back 
symptoms and was noted to have "[a] lot of anxiety."  In 
October 1985, he was seen with complaints of "severe pain in 
both his neck and back as well as increasing emotional 
distress."  At that time, he was diagnosed with depression.  
A November 1985 treatment record indicates that he had been 
seeing a psychiatrist for depression since July 1985 "with 
marked pain and fragmentation of his thinking."  

Private treatment records from January and July of 1987 
reflect that the veteran had chronic and intractable pain in 
the lumbar and cervical regions of his back and that "[a]s a 
concomitant of his pain, he was severely depressed, 
attempting suicide on several occasions."

The veteran underwent a VA psychiatric examination in 
September 1998, during which he stated that he had been very 
deeply depressed for many years because of his low back pain 
and the limitations that it caused him.  The examiner noted 
that the veteran's depression, suicidal ideation, 
hopelessness, and helplessness were pretty much constant 
"because his back pain is constant."  The examiner rendered 
Axis I diagnoses of ongoing alcohol dependency and major 
depression and noted that the veteran's low back pain "most 
probably does indeed factor into the genesis of his major 
depression," although alcohol dependency was probably a more 
important factor.

The Board finds that the aforementioned evidence supports the 
veteran's claim.  First, the Board is aware that the 
September 1998 VA opinion indicates that alcohol dependency 
was likely the most important factor in the development of 
depression, but this opinion also addresses back pain as a 
"genesis" factor.  There is no requirement under 38 C.F.R. 
§ 3.310 that a service-connected disorder be the main causal 
factor; rather, only a showing of an etiological 
relationship, in terms of incurrence or aggravation, is 
required.  Second, there is no clear indication that the low 
back pain contributing to cause the veteran's depression is 
due to degenerative disc disease, rather than to lumbar 
strain.  As such, the Board must resolve doubt in the 
veteran's favor and consider lumbar strain to be the causal 
factor.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998). 

Overall, the Board finds that the veteran's depression was, 
at least in part, proximately caused by his service-connected 
lumbar strain.  For this reason, service connection for 
depression is warranted, and the claim is granted.

D.  Cervical spine disorder and urinary disorders

The veteran's service medical records are entirely negative 
for any cervical spine or urinary symptoms or treatment.

The veteran was first treated for cervical spine symptoms 
following his May 1984 vehicular accident.  A private medical 
evaluation in September 1984 revealed a 50 percent limitation 
of cervical motion, with moderate tenderness and spasm of the 
posterior muscles.  X-rays at that time were within normal 
limits.  In June 1985, Dr. Otto noted that the veteran was 
"getting a secondary cervical strain along with his back 
problem."  However, an MRI from March 1986 revealed mild 
disc bulges at C5-C6 and C6-C7.  The report of a private 
evaluation from October 2002 contains a diagnosis of a 
history of cervical stenosis, with loss of the lordotic 
curvature in both the cervical and lumbar spines.  The 
examiner noted that the veteran's symptoms were 
multifactorial and could be secondary to past injuries or 
exacerbated by injuries that he had sustained since being 
diagnosed with lumbar radiculopathy.  

An October 1980 treatment record indicates that the veteran 
had been seen for hematuria in February 1985 "found to be 
due to a prostatitis secondary from non-ejactulatory use 
which developed during [his] decreased sexual contact 
following your recent back surgery."  He was diagnosed with 
acute and recurrent gross hematuria and acute renal colic in 
June 1998.  The veteran's September 1998 VA genitourinary 
disorders examination revealed occasional gross hematuria, 
cause not determined; and no incontinence.  The examiner 
noted that the usual causes for blood dripping from the penis 
would be acute trauma or chronic granulation tissue and 
stricture formation, or perhaps benign prostatic hypertrophy 
or interstitial cystitis.  However, none of these causes had 
been found upon examination except the suggestion of some 
narrowing of his urethra.  It was possible that the veteran's 
narrowing might have some granulation, irritated during his 
trips.  However, this was unsubstantiated, and the examiner 
was hesitant to render a diagnosis beyond chronic gross 
hematuria, cause undetermined.  The veteran's September 1998 
VA brain and spinal cord examination report contains an 
opinion that the veteran's "bowel and bladder symptoms are 
not those which would be seen with a disk problem or sacral 
nerve involvement," as he had normal sensation over the 
sacral area, with more burning and hematuria than loss of 
feeling or control.  As such, these symptoms were "not 
related to the low back problem."  During an October 2002 
private evaluation, the veteran denied bladder or bowel 
abnormalities secondary to his neck pain. 

Based on the evidence cited above, the Board finds that the 
veteran has, in fact, been diagnosed with current cervical 
spine and urinary disorders.  However, this evidence does not 
suggest that either disorder is etiologically related to 
either service or the veteran's service-connected lumbar 
strain.  Indeed, the September 1998 VA opinion indicates the 
exact opposite as to the veteran's genitourinary symptoms.

To date, the RO has not afforded the veteran a VA examination 
with an opinion as to the etiology of his cervical spine 
disorder.  Such a opinion is only considered "necessary" 
under 38 U.S.C.A. § 5103A(d) in direct service connection 
cases when: (1) there is competent evidence that the veteran 
has a current disability (or persistent or recurrent symptoms 
of a disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, 
however, there is no evidence linking the veteran's claimed 
disorder to service or to a service-connected disorder and no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Again, the only evidence of record supporting the veteran's 
claims is his own lay opinion.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. at 186.

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for a 
cervical spine disorder and for urinary incontinence and 
gross hematuria, both to include as secondary to his service-
connected lumbar strain, and these claims must be denied.  
Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

III.  Entitlement to an increased evaluation for lumbar 
strain

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

As noted above, the Board has determined that service 
connection is not warranted for the veteran's degenerative 
disc disease of the lumbar spine.  As such, the Board will 
not consider radiological findings concerning that disease in 
determining the appropriate rating for lumbar strain.  
However, the Board will consider all relevant lumbar spine 
symptomatology that is not clearly and solely attributable to 
degenerative disc disease.  See Mittleider v. West, 11 Vet. 
App. at 182 (when it is not possible to separate the effects 
of a nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

In an April 1968 rating decision, the Detroit, Michigan VARO 
granted service connection for lumbar strain on the basis of 
in-service treatment for a backache.  A 10 percent evaluation 
was assigned as of March 1967.  The Detroit VARO increased 
this evaluation to 20 percent, effective from February 1973, 
in a July 1973 rating decision following a February 1973 VA 
examination showing muscle spasm and forward flexion of the 
lumbar spine to 60 degrees.  The 20 percent evaluation 
remains in effect.

In September 1998, the veteran underwent a VA spine 
examination, during which he reported back difficulties since 
1967 and reinjuries in motor vehicle accidents in 1972 and 
1984.  The examiner noted that the veteran was barely able to 
stand erect, with slight forward flexion and pain in the 
midline of the lumbosacral level.  Range of motion findings 
revealed marked limitation, with forward flexion to 30 
degrees (with a slight list to the right), extension to 10 
degrees, and difficulty in lateral bending.  Movement on and 
off the examination table revealed some apparent discomfort, 
and the veteran could not reach a squatting position.  The 
diagnosis was status post laminotomy and diskectomy at both 
the L4-L5 and L5-S1 levels, with "a rather significant 
disability" and extreme functional impairment due to pain 
and probable structural changes in the lumbar canal.  The 
examiner noted that the veteran would not be able to perform 
activities requiring a stooped or squatting position.

The veteran also underwent a VA brain and spinal cord 
examination in September 1998, during which he reported 
continual back pain since service and a reinjury from a motor 
vehicle accident in 1984.  The examination revealed an 
antalgic and stiff gait, with more impairment due to knee 
than back abnormalities.  There was tenderness in the spinal 
area extending into the hip.  Straight leg raising was 
positive at a few degrees just for pain in the low back.  The 
examiner noted that the veteran had a preexisting back 
disorder relating back to the service that "was 
exacerbated" by the post-service motor vehicle accident.  

A July 2001 note from Naga Raja Thota, M.D., reflects that 
the veteran had tenderness in the spine to the thoracic 
vertebral body and in the bilateral sacroiliac region.  
Straight leg raising testing was restricted bilaterally to 
about 70 degrees.  The veteran was noted to be taking 
Percocet and Celebrex for pain management.

The veteran underwent a private physical examination in 
October 2002, during which he complained of constant pain in 
the lower back, with pain dating back to 1967.  The examiner 
did not conduct range of motion testing of the lumbar spine 
but noted that heel walking, toe walking, and right straight 
leg raising (at approximately 60 degrees) produced pain.  
There was severe discomfort on percussion of the lumbar 
paraspinal muscles upon examination in the prone position.  
The examiner noted that the veteran's symptoms were 
"multifactoral" and "could likely be secondary to injury 
that he has had at different times in the past, or his 
symptoms could be exacerbated by injuries that he has 
sustained since he was diagnosed with lumbar radiculopathy."     

In June 2003, the veteran underwent a further VA spine 
examination, during which he complained of a painful lower 
back, increased with walking.  During this examination, the 
veteran reiterated his history of low back pain since 1967, 
with motor vehicle accidents in 1972 and 1984.  The 
examination revealed normal lumbar lordosis, albeit with some 
mild tilting and tenderness in the lumbar area without spasm.  
Range of motion studies revealed lumbar spine extension to 10 
degrees, with pain; flexion to 30 degrees, with pain; 
bilateral lateral flexion to 20 degrees, with pain; and 
bilateral rotation to 10 degrees, with pain.  There was a 
manifestation of incoordination and back pain but no evidence 
of weakness or fatigability.  The diagnosis was a history of 
chronic low back pain, started from an episode of coughing 
while in the hospital due to illness from the flu (reportedly 
during service), with manifested limitation of motion of the 
lower back and a history of multiple back injuries.  The 
examiner, who revealed the claims file, opined that it was 
not likely that the veteran's degenerative disc disease was 
caused or aggravated by his service-connected lumbar strain 
but, significantly, also found that "it is not possible to 
differentiate symptomatology at the present time from that 
which happened in the military and labeled as lumbar strain 
with that after all of the multiple injuries during the 
post[-]service period along with a disc surgery in 1985."   

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised, 
effective from September 26, 2003.  

For the period through September 25, 2003, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003), a 20 percent evaluation 
was in order for muscle spasm on extreme forward bending or 
loss of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation contemplated severe 
symptoms, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  This is the maximum 
available evaluation under this diagnostic code.

Under the recent revisions, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned in cases of unfavorable 
ankylosis of the entire thoracolumbar spine.  See Diagnostic 
Codes 5235-5242.

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  

The Board has reviewed the facts of this case and observes 
that the veteran's low back symptomatology is certainly 
severe in degree.  Significant findings include flexion 
limited to 30 degrees and pain on all motions, which must be 
considered under DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996) and 38 C.F.R. §§ 4.40, 4.45.  

Moreover, even though service connection is not in effect for 
degenerative disc disease of the lumbar spine, which is 
certainly a causal factor contributing to the veteran's pain, 
his most recent examinations have indicated the difficulty in 
distinguishing the causes of the current pain.  This was 
specifically stated in the June 2003 VA examination report in 
an opinion based on a claims file review.  As indicated 
above, when there is a question as to whether symptomatology 
is due to either service-connected or nonservice-connected 
disorders, doubt is to be resolved in the veteran's favor.  
See Mittleider, supra.  For that reason, the Board finds that 
this symptomatology warrants a 40 percent evaluation under 
the deleted but still applicable provisions of Diagnostic 
Code 5295.

As indicated above, 40 percent is the maximum available 
evaluation under Diagnostic Code 5295, and the veteran would 
not qualify for consideration under old Diagnostic Code 5293 
(intervertebral disc syndrome) or the revised Formula for 
Rating Intervertebral Disc Syndrome since service connection 
is not in effect for degenerative disc disease.  Moreover, 
there is no evidence of a spinal fracture (old Diagnostic 
Code 5285) or ankylosis (old Diagnostic Code 5289).  As to 
the current rating scheme, there is no evidence whatsoever of 
unfavorable ankylosis of the entire thoracolumbar spine, as 
would warrant a 40 percent evaluation.  Consequently, there 
is no basis for an evaluation in excess of 40 percent.

Overall, the evidence supports a 40 percent evaluation, but 
not more, for the veteran's lumbar strain.  To that extent, 
the appeal is granted.  




ORDER

The claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, to include as 
secondary to the veteran's service-connected lumbar strain, 
is denied.

Entitlement to service connection for depression, to include 
as secondary to the veteran's service-connected lumbar 
strain, is granted.

The claim of entitlement to service connection for a cervical 
spine disorder, to include as secondary to the veteran's 
service-connected lumbar strain, is denied.

The claim of entitlement to service connection for urinary 
incontinence and gross hematuria, to include consideration as 
secondary to the veteran's service-connected lumbar strain, 
is denied.

A 40 percent evaluation is granted for lumbar strain, subject 
to the laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


